UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2012 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1551 Eastlake Avenue East, Suite 100 Seattle, Washington (Address of principal executive offices) (Zip Code) (206) 504 7279 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): £Large accelerated filer£Accelerated filer £Non-accelerated filer (Do not checkSSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS As of May 1, 2012, the Company had 56,263,239 shares of common stock issued and outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Description Page Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011, and for the Period from July 27, 1999 (Date of Inception) to March 31, 2012 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011, and for the Period from July 27, 1999 (Date of Inception) to March 31, 2012 (Unaudited) 4 Notes to the Consolidated Financial Statements (Unaudited) 6 1 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Due from government agency Prepaid expenses and deposits Deferred financing costs (Note 5) $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities (Note 11) $ $ Research agreement obligations (Note 3) Derivative liability – warrants (Note 4) Convertible notes payable (Note 5) Loans payable (Note 6) Promissory note (Note 7) Due to related parties (Note 8) Stockholders’ Deficit Capital stock (Note 9) Common stock, $0.001 par value, 150,000,000 shares authorized 54,329,906 shares issued and outstanding (2011 – 52,073,460) Additional paid-in capital Shares and warrants to be issued (Note 9) Subscriptions receivable (Note 9) ) - Deferred compensation (Note 9) - ) Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) $ $ COMMITMENTS AND CONTINGENCIES (Notes 1, 3, 5 and 11) The accompanying notes are an integral part of these consolidated financial statements. 2 TAPIMMUNE INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, (Restated) (Note 1A) Three Months Ended March 31, Period from July 27, 1999 (inception) to March 31, EXPENSES Consulting $ - $ $ Consulting - stock-based (Note 9) Depreciation - - General and administrative Interest and financing charges (Note 4) Management fees (Note 8) Management fees - stock-based (Notes 8 and 9) Professional fees Research and development (Note 8) Research and development - stock-based - - LOSS BEFORE OTHER ITEMS ) ) ) OTHER ITEMS Foreign exchange gain (loss) ) ) Changes in fair value of derivative liabilities (Note 4) ) Loss on debt financing - - ) Gain (loss) on settlement of debt ) ) Gain on extinguishment of derivativeliabilities -warrants - Interest income - - Loss on disposal of assets - - ) NET LOSS $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. 3 TAPIMMUNE INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (Restated) (Note 1A) Three Months Ended March 31, Period from July 27, 1999 (inception) to March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation - - Non-cash loss on debt financing - - Changes in fair value of derivative liabilities ) ) Loss (gain) on settlement of debt ) Gain on extinguishment of derivative liabilities -warrants - ) ) Loss on disposal of assets - - Non-cash interest and financing charges Stock based compensation Changes in operating assets and liabilities: Due from government agency ) ) ) Prepaid expenses and deposits - ) Deferred financing costs ) Accounts payable and accrued liabilities ) Research agreement obligations NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares, net - Convertible notes, net - Proceeds from loans payable - - Notes and loans payable - - Advances from (to) related parties ) Stock subscriptions - - NET CASH PROVIDED BY FINANCING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of furniture and equipment - - ) Cash acquired on reverse acquisition - - NET CASH PROVIDED BY INVESTING ACTIVITIES - - INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ 4 Three Months Ended March 31, (Restated) (Note 1A) Three Months Ended March 31, Period from July 27, 1999 (inception) to March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation - - Non-cash loss on debt financing - - Changes in fair value of derivative liabilities ) ) Loss (gain) on settlement of debt ) Gain on extinguishment of derivative liabilities -warrants - ) ) Loss on disposal of assets - - Non-cash interest and financing charges Stock based compensation Changes in operating assets and liabilities: Due from government agency ) ) ) Prepaid expenses and deposits - ) Deferred financing costs ) Accounts payable and accrued liabilities ) Research agreement obligations NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares, net - Convertible notes, net - Proceeds from loans payable - - Notes and loans payable - - Advances from (to) related parties ) Stock subscriptions - - NET CASH PROVIDED BY FINANCING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of furniture and equipment - - ) Cash acquired on reverse acquisition - - NET CASH PROVIDED BY INVESTING ACTIVITIES - - INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ Supplemental cash flow information and non-cash investing and financing activities: (Note 10) The accompanying notes are an integral part of these consolidated financial statements. 5 TAPIMMUNE INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 (UNAUDITED) NOTE 1:NATURE OF OPERATIONS TapImmune Inc. (the “Company”), a Nevada corporation incorporated in 1992, is a development stage company which was formed for the purpose of building a biotechnology business specializing in the discovery and development of immunotherapeutics aimed at the treatment of cancer, and therapies for infectious diseases, autoimmune disorders and transplant tissue rejection. Since inception, the Company has been party to various Collaborative Research Agreements (“CRA”) working with universities to carry out development of the licensed technology and providing TapImmune the option to acquire the rights to commercialize any additional technologies developed within the CRA. The lead product candidate, now wholly owned and with no ongoing license or royalty, resulting from these license agreements is an immunotherapy vaccine, on which the Company has been completing pre-clinical work in anticipation of clinical trials. Specifically, the Company has obtained and expanded on three U.S. and international patents, tested various viral vectors, licensed a viral vector and is working towards production of a clinical grade vaccine. The Company plans to continue development of the lead product vaccine through to clinical trials in both oncology and infectious diseases alone or in partnership with other vaccine developers. These consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As at March 31, 2012, the Company had a working capital deficiency of $2,387,187 (excluding derivative liabilities recorded as current liabilities) and has incurred significant losses since inception. Further losses are anticipated in the development stage raising substantial doubt as to the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing research and development, maintenance and protection of patents, accommodation from certain debt obligations and ultimately on generating future profitable operations. Planned expenditures relating to future clinical trials of the Company’s immunotherapy vaccine will require significant additional funding. The Company is dependent on future financings to fund ongoing research and development as well as working capital requirements. The Company’s future capital requirements will depend on many factors including the rate and extent of scientific progress in its research and development programs, the timing, cost and scope involved in clinical trials, obtaining regulatory approvals, pursuing further patent protections and the timing and costs of commercialization activities. Management is addressing going concern remediation through seeking new sources of capital, restructuring and retiring debt through conversion to equity and debt settlement arrangements with creditors, cost reduction programs and seeking possible joint venture participation. Management’s plans are intended to return the Company to financial stability and improve continuing operations. The Company is continuing initiatives to raise capital through private placements, related party loans and other institutional sources to meet immediate working capital requirements. Additional funding was raised through equity and debt placements in 2011ant the first quarter of 2012, and management intends to continue restructuring outstanding debt and equity instruments. Additional capital is required currently to expand programs including pre-clinical work and to establish future manufacturing contracts necessary for clinical trials for the lead TAP (Transporters of Antigen Processing) vaccine and infectious disease adjuvant technology. Strategic partnerships will be needed to continue the product development portfolio and fund development costs. These measures, if successful, may contribute to reduce the risk of going concern uncertainties for the Company over the next twelve months. There is no certainty that the Company will be able to arrange sufficient funding to satisfy current debt obligations or to continue development of products to marketability. 6 NOTE 1A:RESTATEMENT OF CONSOLIDATED FINANCIAL STATEMENTS Restatement relating to classification and valuation of derivative liabilities for the three months ended March 31, 2011 Management has restated the consolidated financial statements as of and for the three months ended March 31, 2011 relating to the Company’s accounting for share purchase warrants issued as part of private placement transactions, consulting service agreements and debt settlement transactions since the latter half of 2009. Previously, the fair value of the share purchase warrants was determined using the Black-Scholes valuation model, or an alternate methodology, at the time of issuance and classified within shareholders’ equity. Following discussions with the Company’s auditors, management reviewed the terms and conditions underlying its outstanding share purchase warrants and determined that the accounting for the warrants should be revised. Specifically, the Company had issued warrants to purchase common stock that may require the Company, or a successor, to purchase unexercised warrants for a cash amount equal to their fair value following the announcement of specified events defined as “Fundamental Transactions” (e.g., merger, sale of all or substantially all assets, tender offer, going private or share exchange). The cash settlement provisions require the use of the Black-Scholes model in calculating the cash payment value in the event of a Fundamental Transaction or a delisting. As a consequence of these provisions, management now believes that these share purchase warrants should be classified as a liability on our balance sheets and measured at fair value with the changes in fair value reported in results of operations at each reporting period. In coming to this conclusion, management evaluated the application of ASC 480-10 Distinguishing liabilities from equity, ASC 815-40 Contracts in an Entity’s Own Equity and ASC 718-10 Compensation – Stock Compensation to the issued and outstanding warrants to purchase common stock that were issued with the private placements, consulting and debt settlement transactions. In summary, the guidance requires the share purchase warrant or equity instrument to be classified as a liability, not equity, whenever the Company could be required to settle the equity instrument by transferring cash or other assets. The Fundamental Transaction clause creates a situation where the warrants may be contingently puttable back to the Company for cash settlement. As a result, the Company has restated its accounting for the share purchase warrants and recorded the fair value of the warrants under “Derivative liability- warrants” on its balance sheet with changes in the fair value over time reflected in the statements of operations as “Changes in fair value of derivative liabilities”. The net loss for the three months ended March 31, 2011 increased by $138,263 due to recognition of the derivative liabilities. The impact of the restatement on the consolidated statement of operations as of and for the quarter ended March 31, 2011 is shown in the following table: As reported Adjustment As restated Consolidated Statement of Operations data For the three months ended March 31, 2011 Changes in fair value of derivative liabilities $ ) $ ) $ ) Loss on settlement of debt $ ) $ $ ) Gain on extinguishment of derivative liabilities - warrants $ $ ) $ NET LOSS $ ) $ ) $ ) Loss per share – Basic and diluted $ ) $
